     Case 4:18-cr-00230-O Document 71 Filed 12/28/18          Page 1 of 39 PageID 503


                    IN THE UNITED STATES DISTRICT COURT
                    FOR THE NORTHERN DISTRICT OF TEXAS
                              DALLAS DIVISION
UNITED STATES OF AMERICA                           §
                                                   §
                                                   §      No. 4-18CR-280-0
                                                   §
v.                                                 §
                                                   §
DENISE CROS-TOURE, and                             §
MOHAMED TOURE                                      §
                                                   §

              DEFENDANT DENISE CROS-TOURE’S EXHIBIT LIST

     COMES NOW the Defendant, DENISE CROS-TOURE, by SCOTT H. PALMER,

counselor of record for Defendant, and files this Exhibit List for trial on January 4,

2019. The Defendant adopts, in whole, any and all exhibits on the Government’s Exhibit

List that has been filed in this cause.



     Defendant’s Exhibit:

 EXHIBIT SPONSORING              DESCRIPTION           OFFERED    IDENTIFIED         ADMITTED
 NUMBER    WITNESS                OF EXHIBIT
    1    Cindy Fentriss           Photo of Jane
            or Toure                Doe at a
             family                 wedding
            member
    2    Cindy Fentriss           Photo of Jane
            or Toure                Doe at a
             family                 wedding
            member
    3    Cindy Fentriss           Photo of Jane
            or Toure                Doe at a
             family                 wedding
            member
    4    Cindy Fentriss          Photo of Jane
            or Toure             Doe at a formal
             family                  event
            member
    5    Cindy Fentriss           Photo of Jane
  Case 4:18-cr-00230-O Document 71 Filed 12/28/18    Page 2 of 39 PageID 504

EXHIBIT SPONSORING          DESCRIPTION        OFFERED   IDENTIFIED     ADMITTED
NUMBER    WITNESS            OF EXHIBIT



              or Toure      Doe in red shirt
               family
              member
    6      Cindy Fentriss    Photo of Jane
              or Toure         Doe at a
               family          wedding
              member
    7      Cindy Fentriss   Photo of Jane
              or Toure      Doe at a formal
               family           event
              member
    8      Cindy Fentriss   Photo of Jane
              or Toure      Doe at a formal
               family           event
              member
    9      Cindy Fentriss   Photo of Jane
              or Toure      Doe dancing in
               family         costume
              member
   10      Cindy Fentriss   Photo of Jane
              or Toure      Doe dancing in
               family         costume
              member
   11      Cindy Fentriss    Photo of Jane
              or Toure      Doe in costume,
               family        with others in
              member           costume
   12      Cindy Fentriss    Photo of Jane
              or Toure      Doe at the park
               family
              member
   13      Cindy Fentriss    Photo of Jane
              or Toure       Doe in purple
               family            shirt
              member
   14      Cindy Fentriss    Photo of Jane
              or Toure         Doe at a
               family          wedding
              member
   15      Cindy Fentriss    Photo of Jane
              or Toure         Doe at a

__________________________________________________________________
DENISE CROS-TOURE’S EXHIBIT LIST                          Page |2
  Case 4:18-cr-00230-O Document 71 Filed 12/28/18   Page 3 of 39 PageID 505

EXHIBIT SPONSORING          DESCRIPTION       OFFERED   IDENTIFIED     ADMITTED
NUMBER    WITNESS            OF EXHIBIT



               family          wedding
              member
   16      Cindy Fentriss    Photo of Jane
              or Toure         Doe at a
               family          wedding
              member
   17      Cindy Fentriss    Photo of Jane
              or Toure         Doe at a
               family          wedding
              member
   18      Cindy Fentriss    Photo of Jane
              or Toure         Doe at a
               family          wedding
              member
   19      Cindy Fentriss    Photo of Jane
              or Toure         Doe at a
               family          wedding
              member
   20      Cindy Fentriss   Photo of Jane
              or Toure      Doe at a formal
               family           event
              member
   21      Cindy Fentriss   Photo of Jane
              or Toure      Doe at a formal
               family           event
              member
   22      Cindy Fentriss    Photo of Jane
              or Toure      Doe with others
               family           in park
              member
   23       Toure family     Photo of Jane
             member or      Doe with other
             Jane Doe           female
   24       Toure family     Photo of Jane
             member or       Doe dancing
             Jane Doe         with others
   25       Toure family     Photo of Jane
             member or      Doe with Toure
             Jane Doe          children
   26       Toure family     Photo of Jane
             member or      Doe with Toure

__________________________________________________________________
DENISE CROS-TOURE’S EXHIBIT LIST                          Page |3
  Case 4:18-cr-00230-O Document 71 Filed 12/28/18   Page 4 of 39 PageID 506

EXHIBIT SPONSORING        DESCRIPTION         OFFERED   IDENTIFIED     ADMITTED
NUMBER    WITNESS          OF EXHIBIT



            Jane Doe         children
   27      Toure family    Photo of Jane
            member or     Doe with other
            Jane Doe          female
   28      Toure family    Photo of Jane
            member or     Doe in front of
            Jane Doe           pond
   29      Toure family    Photo of Jane
            member or      Doe with male
            Jane Doe        individual
   30      Toure family    Photo of Jane
            member or     Doe with female
            Jane Doe
   31      Toure family    Photo of Jane
            member or       Doe making
            Jane Doe         funny face
   32      Toure family    Photo of Jane
            member or      Doe with other
            Jane Doe           female
   33      Toure family    Photo of Jane
            member or      Doe with other
            Jane Doe           female
   34      Toure family    Photo of Jane
            member or      Doe with other
            Jane Doe           female
   35      Toure family    Photo of Jane
            member or       Doe in black
            Jane Doe            shirt
   36      Toure family    Photo of Jane
            member or     Doe in grey shirt
            Jane Doe
   37      Toure family    Photo of Jane
            member or     Doe with female
            Jane Doe
   38      Toure family    Photo of Jane
            member or       Doe playing
            Jane Doe          tennis
   39      Toure family    Photo of Jane
            member or       Doe playing
            Jane Doe          tennis
   40      Toure family    Photo of Jane
__________________________________________________________________
DENISE CROS-TOURE’S EXHIBIT LIST                          Page |4
  Case 4:18-cr-00230-O Document 71 Filed 12/28/18   Page 5 of 39 PageID 507

EXHIBIT SPONSORING        DESCRIPTION       OFFERED    IDENTIFIED      ADMITTED
NUMBER    WITNESS          OF EXHIBIT



            member or       Doe playing
            Jane Doe          tennis
   41      Toure family    Photo of Jane
            member or     Doe with female
            Jane Doe
   42      Toure family   Photo of Jane
            member or     Doe with child
            Jane Doe
   43      Toure family   Photo of Jane
            member or     Doe with child
            Jane Doe
   44      Toure family   Photo of Jane
            member or     Doe with child
            Jane Doe
   45      Toure family    Photo of Jane
            member or      Doe on Toure
            Jane Doe      family vacation
   46      Toure family    Photo of Jane
            member or      Doe on Toure
            Jane Doe      family vacation
   47      Toure family    Photo of Jane
            member or      Doe on Toure
            Jane Doe      family vacation
   48      Toure family    Photo of Jane
            member or     Doe with famale
            Jane Doe
   49      Toure family    Photo of Jane
            member or      Doe male and
            Jane Doe          female
   50      Toure family    Photo of Jane
            member or      Doe on Toure
            Jane Doe      family vacation
   51      Toure family    Photo of Jane
            member or      Doe on Toure
            Jane Doe      family vacation
   52      Toure family    Photo of Jane
            member or      Doe on Toure
            Jane Doe      family vacation
   53      Toure family    Photo of Jane
            member or      Doe on Toure
            Jane Doe      family vacation

__________________________________________________________________
DENISE CROS-TOURE’S EXHIBIT LIST                          Page |5
  Case 4:18-cr-00230-O Document 71 Filed 12/28/18   Page 6 of 39 PageID 508

EXHIBIT SPONSORING        DESCRIPTION       OFFERED    IDENTIFIED      ADMITTED
NUMBER    WITNESS          OF EXHIBIT



   54      Toure family    Photo of Jane
            member or      Doe on Toure
            Jane Doe      family vacation
   55      Toure family    Photo of Jane
            member or      Doe on Toure
            Jane Doe      family vacation
   56      Toure family    Photo of Jane
            member or      Doe on Toure
            Jane Doe      family vacation
   57      Toure family    Photo of Jane
            member or      Doe on Toure
            Jane Doe      family vacation
   58      Toure family    Photo of Jane
            member or      Doe on Toure
            Jane Doe      family vacation
   59      Toure family    Photo of Jane
            member or       Doe playing
            Jane Doe        boardgame
   60      Toure family    Photo of Jane
            member or       Doe playing
            Jane Doe        boardgame
   61      Toure family    Photo of Jane
            member or      Doe on Toure
            Jane Doe      family vacation
   62      Toure family    Photo of Jane
            member or      Doe on Toure
            Jane Doe      family vacation
   63      Toure family    Photo of Jane
            member or      Doe on Toure
            Jane Doe      family vacation
   64      Toure family    Photo of Jane
            member or     Doe with Toure
            Jane Doe          family
   65      Toure family    Photo of Jane
            member or      Doe with male
            Jane Doe
   66      Toure family    Photo of Jane
            member or     Doe with female
            Jane Doe
   67      Toure family    Photo of Jane
            member or         Doe at

__________________________________________________________________
DENISE CROS-TOURE’S EXHIBIT LIST                          Page |6
  Case 4:18-cr-00230-O Document 71 Filed 12/28/18   Page 7 of 39 PageID 509

EXHIBIT SPONSORING        DESCRIPTION         OFFERED   IDENTIFIED     ADMITTED
NUMBER    WITNESS          OF EXHIBIT



            Jane Doe        restaurant
   68      Toure family    Photo of Jane
            member or      Doe at the zoo
            Jane Doe
   69      Toure family   Photo of Jane
            member or        Doe at a
            Jane Doe        restaurant
   70      Toure family   Photo of Toure
            member or         family
            Jane Doe
   71      Toure family    Photo of Jane
            member or      Doe at event
            Jane Doe
   72      Toure family    Photo of Jane
            member or      Doe at holiday
            Jane Doe           dinner
   73      Toure family    Photo of Jane
            member or      Doe at holiday
            Jane Doe           dinner
   74      Toure family    Photo of Jane
            member or          Doe at
            Jane Doe        restaurant
   75      Toure family    Photo of Jane
            member or          Doe at
            Jane Doe        restaurant
   76      Toure family    Photo of Jane
            member or      Doe at family
            Jane Doe           dinner
   77      Toure family    Photo of Jane
            member or       Doe at track
            Jane Doe           event
   78      Toure family    Photo of Jane
            member or       Doe at track
            Jane Doe           event
   79      Toure family    Photo of Jane
            member or     Doe in pink shirt
            Jane Doe
   80      Toure family    Photo of Jane
            member or      Doe in white
            Jane Doe          jacket
   81      Toure family    Photo of Jane
__________________________________________________________________
DENISE CROS-TOURE’S EXHIBIT LIST                          Page |7
  Case 4:18-cr-00230-O Document 71 Filed 12/28/18   Page 8 of 39 PageID 510

EXHIBIT SPONSORING        DESCRIPTION        OFFERED   IDENTIFIED      ADMITTED
NUMBER    WITNESS          OF EXHIBIT



            member or     Doe with Toure
            Jane Doe          family
   82      Toure family    Photo of Jane
            member or     Doe with female
            Jane Doe
   83      Toure family    Photo of Jane
            member or       Doe at store
            Jane Doe
   84      Toure family    Photo of Toure
            member or       family doing
            Jane Doe         yard work
   85      Toure family    Photo of Toure
            member or       family doing
            Jane Doe         yard work
   86      Toure family    Photo of Jane
            member or      Doe doing yard
            Jane Doe       work with the
                            Toure family
   87      Toure family    Photo of Jane
            member or      Doe doing yard
            Jane Doe       work with the
                            Toure family
   88      Toure family    Photo of Jane
            member or          Doe at
            Jane Doe      graduation event
   89      Toure family    Photo of Jane
            member or          Doe at
            Jane Doe      graduation event
   90      Toure family    Photo of Jane
            member or      Doe at the fair
            Jane Doe
   91      Toure family    Photo of Jane
            member or      Doe in white
            Jane Doe           dress
   92      Toure family    Photo of Jane
            member or       Doe in black
            Jane Doe        dress jacket
   93      Toure family    Photo of Jane
            member or      Doe at hockey
            Jane Doe            rink
   94      Toure family    Photo pf Jane

__________________________________________________________________
DENISE CROS-TOURE’S EXHIBIT LIST                          Page |8
  Case 4:18-cr-00230-O Document 71 Filed 12/28/18   Page 9 of 39 PageID 511

EXHIBIT SPONSORING        DESCRIPTION       OFFERED    IDENTIFIED      ADMITTED
NUMBER    WITNESS          OF EXHIBIT



            member or      Doe opening
            Jane Doe         Christmas
                              present
   95      Toure family    Photo of Jane
            member or     Doe with Toure
            Jane Doe          family
   96      Toure family    Photo of Jane
            member or       Doe at track
            Jane Doe           meet
   97      Toure family    Photo of Jane
            member or      Doe in dress
            Jane Doe           skirt
   98      Toure family    Photo of Jane
            member or         Doe at
            Jane Doe        restaurant
   99      Toure family    Photo of Jane
            member or         Doe at
            Jane Doe        restaurant
   100     Toure family    Photo of Jane
            member or       Doe at fair
            Jane Doe
   101     Toure family    Photo of Jane
            member or       Doe at fair
            Jane Doe
   102     Toure family   Photo of Jane
            member or      Doe playing
            Jane Doe        mini-golf
   103     Toure family   Photo of Jane
            member or      Doe playing
            Jane Doe        mini-golf
   104     Toure family   Photo of Jane
            member or      Doe playing
            Jane Doe        mini-golf
   105     Toure family   Photo of Jane
            member or      Doe playing
            Jane Doe        mini-golf
   106     Toure family   Photo of Jane
            member or      Doe playing
            Jane Doe        mini-golf
   107     Toure family   Photo of Jane
            member or     Doe at the lake

__________________________________________________________________
DENISE CROS-TOURE’S EXHIBIT LIST                          Page |9
 Case 4:18-cr-00230-O Document 71 Filed 12/28/18   Page 10 of 39 PageID 512

EXHIBIT SPONSORING        DESCRIPTION       OFFERED    IDENTIFIED     ADMITTED
NUMBER    WITNESS          OF EXHIBIT



            Jane Doe
   108     Toure family   Photo of Jane
            member or     Doe at the lake
            Jane Doe
   109     Toure family   Photo of Jane
            member or     Doe at the lake
            Jane Doe
   110     Toure family   Photo of Jane
            member or     Doe at the lake
            Jane Doe
   111     Toure family   Photo of Jane
            member or        Doe at
            Jane Doe        Christmas
   112     Toure family   Photo of Jane
            member or        Doe at
            Jane Doe        Christmas
   113     Toure family   Photo of Jane
            member or     Doe at the lake
            Jane Doe
   114     Toure family   Photo of Jane
            member or     Doe at the lake
            Jane Doe
   115     Toure family    Photo of Jane
            member or      Doe with the
            Jane Doe       Toure family
   116     Toure family    Photo of Jane
            member or      Doe in black
            Jane Doe          blouse
   117     Toure family    Photo of Jane
            member or     Doe with Toure
            Jane Doe          family
   118     Toure family    Photo of Jane
            member or     Doe with Toure
            Jane Doe          family
   119     Toure family    Photo of Jane
            member or     Doe with female
            Jane Doe
   120     Toure family    Photo of Jane
            member or     Doe with female
            Jane Doe      and make child
   121     Toure family    Photo of Jane
__________________________________________________________________
DENISE CROS-TOURE’S EXHIBIT LIST                          P a g e | 10
 Case 4:18-cr-00230-O Document 71 Filed 12/28/18    Page 11 of 39 PageID 513

EXHIBIT SPONSORING        DESCRIPTION         OFFERED   IDENTIFIED     ADMITTED
NUMBER    WITNESS          OF EXHIBIT



            member or     Doe with Toure
            Jane Doe          family
   122     Toure family    Photo of Jane
            member or     Doe with Toure
            Jane Doe          family
   123     Toure family    Photo of Jane
            member or      Doe cooking
            Jane Doe        with Toure
                              family
   124     Toure family    Photo of Jane
            member or     Doe in red shirt
            Jane Doe
   125     Toure family    Photo of Jane
            member or      Doe with male
            Jane Doe            child
   126     Toure family    Photo of Jane
            member or      Doe with male
            Jane Doe            child
   127     Toure family    Photo of Jane
            member or      Doe in back of
            Jane Doe      car with popsicle
   128     Toure family    Photo of Jane
            member or     Doe at color run
            Jane Doe
   129     Toure family    Photo of Jane
            member or     Doe at color run
            Jane Doe
   130     Toure family    Photo of Jane
            member or     Doe at color run
            Jane Doe
   131     Toure family    Photo of Jane
            member or     Doe at color run
            Jane Doe
   132     Toure family    Photo of Jane
            member or       Doe at track
            Jane Doe           meet
   133     Toure family    Photo of Jane
            member or      Doe at signing
            Jane Doe           event
   134     Toure family    Photo of Jane
            member or      Doe at signing

__________________________________________________________________
DENISE CROS-TOURE’S EXHIBIT LIST                          P a g e | 11
 Case 4:18-cr-00230-O Document 71 Filed 12/28/18   Page 12 of 39 PageID 514

EXHIBIT SPONSORING        DESCRIPTION        OFFERED   IDENTIFIED     ADMITTED
NUMBER    WITNESS          OF EXHIBIT



            Jane Doe           event
   135     Toure family    Photo of Jane
            member or     Doe with female
            Jane Doe
   136     Toure family    Photo of Jane
            member or     Doe with female
            Jane Doe
   137     Toure family    Photo of Jane
            member or          Doe at
            Jane Doe      graduation event
   138     Toure family    Photo of Jane
            member or          Doe at
            Jane Doe      graduation event
   139     Toure family    Photo of Jane
            member or          Doe at
            Jane Doe      graduation event
   140     Toure family    Photo of Jane
            member or          Doe at
            Jane Doe      graduation event
   141     Toure family    Photo of Jane
            member or       Doe in public
            Jane Doe         with Toure
                               family
   142     Toure family    Photo of Jane
            member or       Doe at track
            Jane Doe            meet
   143     Toure family    Photo of Jane
            member or       Doe at track
            Jane Doe            meet
   144     Toure family    Photo of Jane
            member or       Doe at track
            Jane Doe            meet
   145     Toure family    Photo of Jane
            member or      Doe at holiday
            Jane Doe           dinner
   146     Toure family    Photo of Jane
            member or       Doe at roller
            Jane Doe        skating rink
   147     Toure family    Photo of Jane
            member or        Doe at zoo
            Jane Doe
__________________________________________________________________
DENISE CROS-TOURE’S EXHIBIT LIST                          P a g e | 12
 Case 4:18-cr-00230-O Document 71 Filed 12/28/18   Page 13 of 39 PageID 515

EXHIBIT SPONSORING        DESCRIPTION        OFFERED   IDENTIFIED     ADMITTED
NUMBER    WITNESS          OF EXHIBIT



   148     Toure family     Photo of Jane
            member or     Doe with female
            Jane Doe       and male child
   149     Toure family     Photo of Jane
            member or      Doe with other
            Jane Doe           females
   150     Toure family     Photo of Jane
            member or           Doe at
            Jane Doe      graduation event
   151     Toure family     Video of Jane
            member or       Doe on Toure
            Jane Doe          vacation
   152     Toure family     Video of Jane
            member or       Doe on Toure
            Jane Doe          vacation
   153     Toure family     Video of Jane
            member or       Doe on Toure
            Jane Doe          vacation
   154     Toure family     Video of Jane
            member or       Doe on Toure
            Jane Doe          vacation
   155     Toure family     Video of Jane
            member or       Doe on Toure
            Jane Doe          vacation
   156     Toure family     Video of Jane
            member or       Doe on Toure
            Jane Doe          vacation
   157     Toure family     Video of Jane
            member or      Doe with Toure
            Jane Doe            family
   158     Toure family    Video of Toure
            member or           family
            Jane Doe
   159     Toure family    Video of Toure
            member or          family
            Jane Doe
   160     Toure family    Video of Jane
            member or     Doe in argument
            Jane Doe       with male and
                               female
   161     Toure family    Video of Jane

__________________________________________________________________
DENISE CROS-TOURE’S EXHIBIT LIST                          P a g e | 13
 Case 4:18-cr-00230-O Document 71 Filed 12/28/18   Page 14 of 39 PageID 516

EXHIBIT SPONSORING        DESCRIPTION       OFFERED    IDENTIFIED     ADMITTED
NUMBER    WITNESS          OF EXHIBIT



            member or     Doe performing
            Jane Doe           karaoke
   162     Toure family     Screenshot of
            member or        Jane Doe's
            Jane Doe          Instagram
                           account; home
                                 page
   163     Toure family     Screenshot of
            member or        Jane Doe's
            Jane Doe          Instagram
                            account; post
                            from July 21,
                                 2016
   164     Toure family     Screenshot of
            member or        Jane Doe's
            Jane Doe          Instagram
                            account; post
                           from June 20,
                                 2016
   165     Toure family     Screenshot of
            member or        Jane Doe's
            Jane Doe          Instagram
                            account; post
                            from June 5,
                                 2016
   166     Toure family     Screenshot of
            member or        Jane Doe's
            Jane Doe          Instagram
                            account; post
                           from May 20,
                                 2016
   167     Toure family     Screenshot of
            member or        Jane Doe's
            Jane Doe          Instagram
                            account; post
                           from April 21,
                                 2016
   168     Toure family     Screenshot of
            member or        Jane Doe's
            Jane Doe          Instagram
                            account; post
                          from November
__________________________________________________________________
DENISE CROS-TOURE’S EXHIBIT LIST                          P a g e | 14
 Case 4:18-cr-00230-O Document 71 Filed 12/28/18   Page 15 of 39 PageID 517

EXHIBIT SPONSORING        DESCRIPTION      OFFERED     IDENTIFIED     ADMITTED
NUMBER    WITNESS          OF EXHIBIT



                             17, 2015

   169     Toure family    Screenshot of
            member or        Jane Doe's
            Jane Doe         Instagram
                           account; post
                          from August 5,
                                2015
   170     Toure family    Screenshot of
            member or        Jane Doe's
            Jane Doe         Instagram
                           account; post
                            from July 5,
                                2015
   171     Toure family    Screenshot of
            member or        Jane Doe's
            Jane Doe         Instagram
                           account; post
                           from July 11,
                                2015
   172     Toure family    Screenshot of
            member or        Jane Doe's
            Jane Doe         Instagram
                           account; post
                           from June 11,
                                2015
   173     Toure family    Screenshot of
            member or        Jane Doe's
            Jane Doe         Instagram;
                             comments
   174     Toure family    Screenshot of
            member or        Jane Doe's
            Jane Doe         Instagram
                           account; post
                           from April 6,
                                2015
   175     Toure family    Screenshot of
            member or        Jane Doe's
            Jane Doe         Instagram;
                             comments


__________________________________________________________________
DENISE CROS-TOURE’S EXHIBIT LIST                          P a g e | 15
 Case 4:18-cr-00230-O Document 71 Filed 12/28/18   Page 16 of 39 PageID 518

EXHIBIT SPONSORING        DESCRIPTION      OFFERED     IDENTIFIED     ADMITTED
NUMBER    WITNESS          OF EXHIBIT



   176     Toure family    Screenshot of
            member or        Jane Doe's
            Jane Doe         Instagram
                           account; post
                          from March 29,
                                2015
   177     Toure family    Screenshot of
            member or        Jane Doe's
            Jane Doe         Instagram;
                             comments
   178     Toure family    Screenshot of
            member or        Jane Doe's
            Jane Doe         Instagram
                           account; post
                          from March 29,
                                2015
   179     Toure family    Screenshot of
            member or        Jane Doe's
            Jane Doe         Instagram;
                             comments
   180     Toure family    Screenshot of
            member or        Jane Doe's
            Jane Doe         Instagram
                           account; post
                          from March 29,
                                2015
   181     Toure family    Screenshot of
            member or        Jane Doe's
            Jane Doe         Instagram
                           account; post
                          from March 29,
                                2015
   182     Toure family    Screenshot of
            member or        Jane Doe's
            Jane Doe         Instagram
                           account; post
                          from March 23,
                                2015
   183     Toure family    Screenshot of
            member or        Jane Doe's
            Jane Doe         Instagram
                           account; post
__________________________________________________________________
DENISE CROS-TOURE’S EXHIBIT LIST                          P a g e | 16
 Case 4:18-cr-00230-O Document 71 Filed 12/28/18   Page 17 of 39 PageID 519

EXHIBIT SPONSORING        DESCRIPTION        OFFERED   IDENTIFIED     ADMITTED
NUMBER    WITNESS          OF EXHIBIT



                           from March 23,
                                 2015
   184     Toure family     Screenshot of
            member or         Jane Doe's
            Jane Doe          Instagram
                             account; post
                           from March 22,
                                 2015
   185     Toure family     Screenshot of
            member or         Jane Doe's
            Jane Doe          Instagram
                             account; post
                           from March 23,
                                 2015
   186     Toure family     Screenshot of
            member or         Jane Doe's
            Jane Doe          Instagram
                             account; post
                           from March 22,
                                 2015
   187     Toure family     Screenshot of
            member or         Jane Doe's
            Jane Doe          Instagram
                             account; post
                          from February 2,
                                 2015
   188     Toure family     Screenshot of
            member or         Jane Doe's
            Jane Doe          Instagram
                             account; post
                           from January 3,
                                 2015
   189     Toure family     Screenshot of
            member or         Jane Doe's
            Jane Doe          Instagram
                             account; post
                           from January 3,
                                 2015
   190     Toure family     Screenshot of
            member or         Jane Doe's
            Jane Doe          Instagram;

__________________________________________________________________
DENISE CROS-TOURE’S EXHIBIT LIST                          P a g e | 17
 Case 4:18-cr-00230-O Document 71 Filed 12/28/18   Page 18 of 39 PageID 520

EXHIBIT SPONSORING        DESCRIPTION      OFFERED     IDENTIFIED     ADMITTED
NUMBER    WITNESS          OF EXHIBIT



                            comments

   191     Toure family    Screenshot of
            member or        Jane Doe's
            Jane Doe         Instagram
                           account; post
                          from December
                              27, 2014
   192     Toure family    Screenshot of
            member or        Jane Doe's
            Jane Doe         Instagram
                           account; post
                          from December
                              25, 2014
   193     Toure family    Screenshot of
            member or        Jane Doe's
            Jane Doe         Instagram
                           account; post
                          from December
                              24, 2014
   194     Toure family    Screenshot of
            member or        Jane Doe's
            Jane Doe         Instagram
                           account; post
                          from December
                              24, 2014
   195     Toure family    Screenshot of
            member or        Jane Doe's
            Jane Doe         Instagram;
                             comments
   196     Toure family    Screenshot of
            member or        Jane Doe's
            Jane Doe         Instagram
                           account; post
                          from December
                               2, 2014
   197     Toure family    Screenshot of
            member or        Jane Doe's
            Jane Doe         Instagram;
                             comments


__________________________________________________________________
DENISE CROS-TOURE’S EXHIBIT LIST                          P a g e | 18
 Case 4:18-cr-00230-O Document 71 Filed 12/28/18   Page 19 of 39 PageID 521

EXHIBIT SPONSORING        DESCRIPTION       OFFERED    IDENTIFIED     ADMITTED
NUMBER    WITNESS          OF EXHIBIT



   198     Toure family     Screenshot of
            member or        Jane Doe's
            Jane Doe          Instagram
                            account; post
                          from November
                               24, 2014
   199     Toure family     Screenshot of
            member or        Jane Doe's
            Jane Doe          Instagram
                            account; post
                          from November
                               24, 2014
   200     Toure family     Screenshot of
            member or        Jane Doe's
            Jane Doe          Instagram
                            account; post
                          from November
                                1, 2014
   201     Toure family     Screenshot of
            member or        Jane Doe's
            Jane Doe          Instagram
                            account; post
                          from September
                               11, 2014
   202     Toure family     Screenshot of
            member or        Jane Doe's
            Jane Doe          Instagram
                            account; post
                           from August 6,
                                 2014
   203     Toure family     Screenshot of
            member or        Jane Doe's
            Jane Doe          Instagram
                            account; post
                           from August 2,
                                 2014
   204     Toure family     Screenshot of
            member or        Jane Doe's
            Jane Doe         Instagram;
                             comments


__________________________________________________________________
DENISE CROS-TOURE’S EXHIBIT LIST                          P a g e | 19
 Case 4:18-cr-00230-O Document 71 Filed 12/28/18   Page 20 of 39 PageID 522

EXHIBIT SPONSORING        DESCRIPTION      OFFERED     IDENTIFIED     ADMITTED
NUMBER    WITNESS          OF EXHIBIT



   205     Toure family   Screenshot of
            member or        Jane Doe's
            Jane Doe         Instagram
                           account; post
                          from July 30,
                                2014
   206     Toure family   Screenshot of
            member or        Jane Doe's
            Jane Doe         Instagram;
                             comments
   207     Toure family   Screenshot of
            member or        Jane Doe's
            Jane Doe         Instagram
                           account; post
                           from July 19,
                                2014
   208     Toure family   Screenshot of
            member or        Jane Doe's
            Jane Doe         Instagram
                           account; post
                           from July 18,
                                2014
   209     Toure family   Screenshot of
            member or        Jane Doe's
            Jane Doe         Instagram
                           account; post
                            from July 1,
                                2014
   210     Toure family   Screenshot of
            member or        Jane Doe's
            Jane Doe         Instagram
                           account; post
                          from June 28,
                                2014
   211     Toure family   Screenshot of
            member or        Jane Doe's
            Jane Doe         Instagram;
                             comments
   212     Toure family   Screenshot of
            member or        Jane Doe's
            Jane Doe         Instagram
                           account; post
__________________________________________________________________
DENISE CROS-TOURE’S EXHIBIT LIST                          P a g e | 20
 Case 4:18-cr-00230-O Document 71 Filed 12/28/18   Page 21 of 39 PageID 523

EXHIBIT SPONSORING        DESCRIPTION      OFFERED     IDENTIFIED     ADMITTED
NUMBER    WITNESS          OF EXHIBIT



                          from June 25,
                               2014
   213     Toure family   Screenshot of
            member or       Jane Doe's
            Jane Doe        Instagram
                           account; post
                          from June 20,
                               2014
   214     Toure family   Screenshot of
            member or       Jane Doe's
            Jane Doe        Instagram
                           account; post
                          from June 18,
                               2014
   215     Toure family   Screenshot of
            member or       Jane Doe's
            Jane Doe        Instagram
                           account; post
                          from June 17,
                               2014
   216     Toure family   Screenshot of
            member or       Jane Doe's
            Jane Doe        Instagram
                           account; post
                          from June 16,
                               2014
   217     Toure family   Screenshot of
            member or       Jane Doe's
            Jane Doe        Instagram;
                            comments
   218     Toure family   Screenshot of
            member or       Jane Doe's
            Jane Doe        Instagram
                           account; post
                          from June 13,
                               2014
   219     Toure family   Screenshot of
            member or       Jane Doe's
            Jane Doe        Instagram;
                            comments


__________________________________________________________________
DENISE CROS-TOURE’S EXHIBIT LIST                          P a g e | 21
 Case 4:18-cr-00230-O Document 71 Filed 12/28/18   Page 22 of 39 PageID 524

EXHIBIT SPONSORING        DESCRIPTION     OFFERED      IDENTIFIED     ADMITTED
NUMBER    WITNESS          OF EXHIBIT



   220     Toure family   Screenshot of
            member or       Jane Doe's
            Jane Doe        Instagram
                          account; post
                          from May 31,
                               2014
   221     Toure family   Screenshot of
            member or       Jane Doe's
            Jane Doe        Instagram
                          account; post
                          from May 27,
                               2014
   222     Toure family   Screenshot of
            member or       Jane Doe's
            Jane Doe        Instagram
                          account; post
                          from May 22,
                               2014
   223     Toure family   Screenshot of
            member or       Jane Doe's
            Jane Doe        Instagram
                          account; post
                          from May 17,
                               2014
   224     Toure family   Screenshot of
            member or       Jane Doe's
            Jane Doe        Instagram
                          account; post
                          from May 17,
                               2014
   225     Toure family   Screenshot of
            member or       Jane Doe's
            Jane Doe        Instagram
                          account; post
                          from May 16,
                               2014
   226     Toure family   Screenshot of
            member or       Jane Doe's
            Jane Doe        Instagram;
                            comments


__________________________________________________________________
DENISE CROS-TOURE’S EXHIBIT LIST                          P a g e | 22
 Case 4:18-cr-00230-O Document 71 Filed 12/28/18   Page 23 of 39 PageID 525

EXHIBIT SPONSORING        DESCRIPTION       OFFERED    IDENTIFIED     ADMITTED
NUMBER    WITNESS          OF EXHIBIT



   227     Toure family     Screenshot of
            member or         Jane Doe's
            Jane Doe          Instagram
                            account; post
                            from May 10,
                                 2014
   228     Toure family     Screenshot of
            member or         Jane Doe's
            Jane Doe         Instagram;
                              comments
   229     Toure family     Screenshot of
            member or         Jane Doe's
            Jane Doe          Instagram
                            account; post
                          from March 18,
                                 2014
   230     Toure family     Screenshot of
            member or         Jane Doe's
            Jane Doe          Instagram
                            account; post
                          from March 14,
                                 2014
   231     Toure family     Screenshot of
            member or         Jane Doe's
            Jane Doe         Instagram;
                              comments
   232     Toure family     Screenshot of
            member or         Jane Doe's
            Jane Doe          Instagram
                            account; post
                           from February
                               24, 2014
   233     Toure family     Screenshot of
            member or         Jane Doe's
            Jane Doe         Instagram;
                              comments
   234     Toure family     Screenshot of
            member or         Jane Doe's
            Jane Doe          Instagram
                            account; post
                           from February
                               18, 2014
__________________________________________________________________
DENISE CROS-TOURE’S EXHIBIT LIST                          P a g e | 23
 Case 4:18-cr-00230-O Document 71 Filed 12/28/18   Page 24 of 39 PageID 526

EXHIBIT SPONSORING        DESCRIPTION        OFFERED   IDENTIFIED     ADMITTED
NUMBER    WITNESS          OF EXHIBIT



   235     Toure family     Screenshot of
            member or         Jane Doe's
            Jane Doe          Instagram;
                              comments
   236     Toure family     Screenshot of
            member or         Jane Doe's
            Jane Doe          Instagram
                            account; post
                           from February
                               10, 2014
   237     Toure family     Screenshot of
            member or         Jane Doe's
            Jane Doe          Instagram;
                              comments
   238     Toure family     Screenshot of
            member or         Jane Doe's
            Jane Doe          Instagram
                            account; post
                          from February 1,
                                 2014
   239     Toure family     Screenshot of
            member or         Jane Doe's
            Jane Doe          Instagram
                            account; post
                            from January
                               20, 2014
   240     Toure family     Screenshot of
            member or         Jane Doe's
            Jane Doe          Instagram
                            account; post
                            from January
                               20, 2014
   241     Toure family     Screenshot of
            member or         Jane Doe's
            Jane Doe          Instagram;
                              comments
   242     Toure family     Screenshot of
            member or         Jane Doe's
            Jane Doe          Instagram
                            account; post
                            from January
                               20, 2014
__________________________________________________________________
DENISE CROS-TOURE’S EXHIBIT LIST                          P a g e | 24
 Case 4:18-cr-00230-O Document 71 Filed 12/28/18   Page 25 of 39 PageID 527

EXHIBIT SPONSORING        DESCRIPTION        OFFERED   IDENTIFIED     ADMITTED
NUMBER    WITNESS          OF EXHIBIT



   243     Toure family     Screenshot of
            member or         Jane Doe's
            Jane Doe           Instagram
                             account; post
                             from May 17,
                                  2014
   244     Toure family     Screenshot of
            member or         Jane Doe's
            Jane Doe           Instagram
                             account; post
                          from January 19,
                                  2014
   245     Toure family     Screenshot of
            member or         Jane Doe's
             JaneDoe           Instagram
                             account; post
                           from November
                                28, 2013
   246     Toure family     Screenshot of
            member or         Jane Doe's
            Jane Doe          Instagram;
                               comments
   247     Toure family     Screenshot of
            member or         Jane Doe's
            Jane Doe           Instagram
                             account; post
                           from November
                                 9, 2013
   248     Toure family     Screenshot of
            member or         Jane Doe's
            Jane Doe          Instagram;
                               comments
   249     Toure family     Screenshot of
            member or         Jane Doe's
            Jane Doe           Instagram
                             account; post
                          from October 27,
                                  2013
   250     Toure family     Screenshot of
            member or         Jane Doe's
            Jane Doe          Instagram;
                               comments
__________________________________________________________________
DENISE CROS-TOURE’S EXHIBIT LIST                          P a g e | 25
 Case 4:18-cr-00230-O Document 71 Filed 12/28/18   Page 26 of 39 PageID 528

EXHIBIT SPONSORING        DESCRIPTION        OFFERED   IDENTIFIED     ADMITTED
NUMBER    WITNESS          OF EXHIBIT



   251     Toure family     Screenshot of
            member or         Jane Doe's
            Jane Doe           Instagram
                             account; post
                           from October 2,
                                  2013
   252     Toure family     Screenshot of
            member or         Jane Doe's
            Jane Doe           Instagram
                             account; post
                          from September
                                8, 2013
   253     Toure family     Screenshot of
            member or         Jane Doe's
            Jane Doe           Instagram
                             account; post
                          from September
                                 7, 2013
   254     Toure family     Screenshot of
            member or         Jane Doe's
            Jane Doe           Instagram
                             account; post
                            from June 12,
                                  2013
   255     Toure family     Screenshot of
            member or         Jane Doe's
            Jane Doe           Instagram
                             account; post
                             from June 9,
                                  2013
   256     Toure family     Screenshot of
            member or         Jane Doe's
            Jane Doe          Instagram;
                              comments
   257     Toure family     Screenshot of
            member or         Jane Doe's
            Jane Doe           Instagram
                             account; post
                          from February 1,
                                  2014


__________________________________________________________________
DENISE CROS-TOURE’S EXHIBIT LIST                          P a g e | 26
 Case 4:18-cr-00230-O Document 71 Filed 12/28/18   Page 27 of 39 PageID 529

EXHIBIT SPONSORING        DESCRIPTION       OFFERED    IDENTIFIED     ADMITTED
NUMBER    WITNESS          OF EXHIBIT



   258     Toure family     Screenshot of
            member or        Jane Doe's
            Jane Doe          Instagram
                            account; post
                          from November
                               9, 2015
   259     Toure family     Screenshot of
            member or        Jane Doe's
            Jane Doe         Instagram;
                              comments
   260     Toure family     Screenshot of
            member or        Jane Doe's
            Jane Doe          Instagram
                            account; post
                          from September
                               9, 2015
   261     Toure family     Screenshot of
            member or        Jane Doe's
            Jane Doe         Instagram;
                              comments
   262     Toure family     Screenshot of
            member or        Jane Doe's
            Jane Doe          Instagram
                            account; post
                          from September
                                1, 2015
   263     Toure family     Screenshot of
            member or        Jane Doe's
            Jane Doe         Instagram;
                              comments
   264     Toure family     Screenshot of
            member or        Jane Doe's
            Jane Doe          Instagram
                            account; post
                            from July 18,
                                 2015
   265     Toure family     Screenshot of
            member or        Jane Doe's
            Jane Doe         Instagram;
                              comments


__________________________________________________________________
DENISE CROS-TOURE’S EXHIBIT LIST                          P a g e | 27
 Case 4:18-cr-00230-O Document 71 Filed 12/28/18    Page 28 of 39 PageID 530

EXHIBIT SPONSORING        DESCRIPTION         OFFERED   IDENTIFIED     ADMITTED
NUMBER    WITNESS          OF EXHIBIT



   266     Toure family     Screenshot of
            member or        Jane Doe's
            Jane Doe          Instagram
                            account; post
                            from July 14,
                                 2013
   267     Toure family     Screenshot of
            member or        Jane Doe's
            Jane Doe          Instagram
                            account; post
                          from September
                               19, 2014
   268     Toure family     Screenshot of
            member or        Jane Doe's
            Jane Doe          Instagram
                            account; post
                          from September
                               11, 2014
   269     Toure family     Screenshot of
            member or        Jane Doe's
            Jane Doe          Instagram
                            account; post
                          from September
                                6, 2014
   270     Toure family     Screenshot of
            member or        Jane Doe's
            Jane Doe          Instagram
                           account; list of
                               accounts
                               followed
   271     Toure family     Screenshot of
            member or        Jane Doe's
            Jane Doe          Instagram
                               account;
                           follower profile
   272     Toure family     Screenshot of
            member or        Jane Doe’s
            Jane Doe          Instagram
                               account;
                           follower profile


__________________________________________________________________
DENISE CROS-TOURE’S EXHIBIT LIST                          P a g e | 28
 Case 4:18-cr-00230-O Document 71 Filed 12/28/18     Page 29 of 39 PageID 531

EXHIBIT SPONSORING        DESCRIPTION          OFFERED   IDENTIFIED     ADMITTED
NUMBER    WITNESS          OF EXHIBIT



   273     Toure family    Screenshot of
            member or        Jane Doe’s
            Jane Doe         Instagram
                              account;
                          follower profile
   274     Toure family    Screenshot of
            member or        Jane Doe’s
            Jane Doe         Instagram
                              account;
                          follower profile
   275     Toure family    Screenshot of
            member or        Jane Doe’s
            Jane Doe         Instagram
                              account;
                          follower profile
   276     Toure family    Screenshot of
            member or        Jane Doe's
            Jane Doe         Instagram
                          account; like list
   277     Toure family    Screenshot of
            member or        Jane Doe’s
            Jane Doe         Instagram
                              account;
                          follower profile
   278     Toure family    Screenshot of
            member or        Jane Doe’s
            Jane Doe         Instagram
                              account;
                          follower profile
   279     Toure family    Screenshot of
            member or        Jane Doe’s
            Jane Doe         Instagram
                          account; like list
   280     Toure family    Screenshot of
            member or        Jane Doe’s
            Jane Doe         Instagram
                              account;
                          follower profile
   281     Toure family    Screenshot of
            member or        Jane Doe’s
            Jane Doe         Instagram
                              account;
__________________________________________________________________
DENISE CROS-TOURE’S EXHIBIT LIST                          P a g e | 29
 Case 4:18-cr-00230-O Document 71 Filed 12/28/18     Page 30 of 39 PageID 532

EXHIBIT SPONSORING        DESCRIPTION          OFFERED   IDENTIFIED     ADMITTED
NUMBER    WITNESS          OF EXHIBIT



                          follower profile

   282     Toure family    Screenshot of
            member or        Jane Doe’s
            Jane Doe         Instagram
                          account; like list
   283     Toure family    Screenshot of
            member or        Jane Doe’s
            Jane Doe         Instagram
                              account;
                          follower profile
   284     Toure family    Screenshot of
            member or        Jane Doe’s
            Jane Doe         Instagram
                              account;
                          follower profile
   285     Toure family    Screenshot of
            member or        Jane Doe’s
            Jane Doe         Instagram
                              account;
                          follower profile
   286     Toure family    Screenshot of
            member or        Jane Doe’s
            Jane Doe         Instagram
                          account; like list
   287     Toure family    Screenshot of
            member or        Jane Doe’s
            Jane Doe         Instagram
                              account;
                          follower profile
   288     Toure family    Screenshot of
            member or        Jane Doe’s
            Jane Doe         Instagram
                          account; like list
   289     Toure family    Screenshot of
            member or        Jane Doe’s
            Jane Doe         Instagram
                              account;
                          follower profile
   290     Toure family    Screenshot of
            member or        Jane Doe’s

__________________________________________________________________
DENISE CROS-TOURE’S EXHIBIT LIST                          P a g e | 30
 Case 4:18-cr-00230-O Document 71 Filed 12/28/18     Page 31 of 39 PageID 533

EXHIBIT SPONSORING        DESCRIPTION          OFFERED   IDENTIFIED     ADMITTED
NUMBER    WITNESS          OF EXHIBIT



            Jane Doe          Instagram
                          account; like list
   291     Toure family     Screenshot of
            member or         Jane Doe’s
            Jane Doe          Instagram
                               account;
                          follower profile
   292     Toure family     Screenshot of
            member or         Jane Doe’s
            Jane Doe          Instagram
                          account; like list
   293     Toure family     Screenshot of
            member or         Jane Doe’s
            Jane Doe          Instagram
                          account; like list
   294     Toure family     Screenshot of
            member or         Jane Doe’s
            Jane Doe          Instagram
                               account;
                          follower profile
   295     Toure family     Screenshot of
            member or         Jane Doe’s
            Jane Doe          Instagram
                               account;
                          follower profile
   296     Toure family     Screenshot of
            member or         Jane Doe’s
            Jane Doe          Instagram
                          account; like list
   297     Toure family     Screenshot of
            member or         Jane Doe’s
            Jane Doe          Instagram
                               account;
                          follower profile
   298     Jane Doe or      Screenshot of
            Anthony        Facebook post;
             Meehan        posted July 22,
                           2014-Jane Doe
                          in cold weather
                             clothes with
                                friend

__________________________________________________________________
DENISE CROS-TOURE’S EXHIBIT LIST                          P a g e | 31
 Case 4:18-cr-00230-O Document 71 Filed 12/28/18   Page 32 of 39 PageID 534

EXHIBIT SPONSORING        DESCRIPTION        OFFERED   IDENTIFIED     ADMITTED
NUMBER    WITNESS          OF EXHIBIT



   299     Jane Doe or      Screenshot of
            Anthony        Facebook post;
             Meehan       posted August 8,
                           2014-Jane Doe
                          working out with
                                friend
   300      Jane Doe        Screenshot of
                              Jane Doe
                          Twitter account;
                           post from May
                              12, 2016
   301      Jane Doe        Screenshot of
                             Jane Doe's
                          Twitter account;
                             posts from
                          March 27 and 28
                               of 2016
   302      Jane Doe        Screenshot of
                             Jane Doe's
                          Twitter account;
                             posts from
                           February 14-11
                                 2016
   303     Toure family     Photo of Jane
            member or      Doe at the lake
            Jane Doe
   304     Toure family    Photo of Jane
            member or      Doe at the lake
            Jane Doe
   305     Toure family    Photo of Jane
            member or      Doe at the lake
            Jane Doe
   306     Toure family    Photo of Jane
            member or      Doe at the lake
            Jane Doe
   307     Toure family    Photo of Jane
            member or         Doe at
            Jane Doe         Christmas
   308     Toure family    Photo of Jane
            member or      Doe opening
            Jane Doe        presents on
                             Christmas
__________________________________________________________________
DENISE CROS-TOURE’S EXHIBIT LIST                          P a g e | 32
 Case 4:18-cr-00230-O Document 71 Filed 12/28/18   Page 33 of 39 PageID 535

EXHIBIT SPONSORING        DESCRIPTION        OFFERED   IDENTIFIED     ADMITTED
NUMBER    WITNESS          OF EXHIBIT



   309     Toure family    Photo of Jane
            member or      Doe on Toure
            Jane Doe      family vacation
   310     Toure family    Photo of Jane
            member or      Doe on Toure
            Jane Doe      family vacation
   311     Toure family    Photo of Jane
            member or     Doe with Toure
            Jane Doe           family
   312     Toure family    Photo of Jane
            member or     Doe in black and
            Jane Doe        grey blouse
   313     Toure family    Photo of Jane
            member or      Done opening
            Jane Doe        presents on
                             Christmas
   314     Toure family    Photo of Jane
            member or       Doe opening
            Jane Doe        presents on
                             Christmas
   315     Toure family    Photo of Jane
            member or        Doe eating
            Jane Doe        dinner with
                           Toure family
   316     Toure family    Photo of Jane
            member or     Doe on steps of
            Jane Doe            stairs
   317     Toure family    Photo of Jane
            member or     Doe on steps of
            Jane Doe            stairs
   318     Toure family    Photo of Jane
            member or       Doe opening
            Jane Doe         presents at
                             Christmas
   319     Toure family    Photo of Jane
            member or         Doe with
            Jane Doe        markup and
                            braided hair
   320     Toure family    Photo of Jane
            member or       Doe playing
            Jane Doe          mini-golf

__________________________________________________________________
DENISE CROS-TOURE’S EXHIBIT LIST                          P a g e | 33
 Case 4:18-cr-00230-O Document 71 Filed 12/28/18   Page 34 of 39 PageID 536

EXHIBIT SPONSORING        DESCRIPTION        OFFERED   IDENTIFIED     ADMITTED
NUMBER    WITNESS          OF EXHIBIT



   321     Toure family    Photo of Jane
            member or       Doe playing
            Jane Doe         mini-golf
   322        Toure        Photo of Jane
          familymember      Doe playing
           or Jane Doe       mini-golf
   323     Toure family    Photo of Jane
            member or       Doe playing
            Jane Doe      mini-golf with a
                               friend
   324     Toure family    Photo of Jane
            member or       Doe playing
            Jane Doe       mini-golf with
                              friends
   325     Toure family    Photo of Jane
            member or     Doe on late boat
            Jane Doe
   326     Toure family   Photo of Jane
            member or     Doe at the lake
            Jane Doe
   327     Toure family   Photo of Jane
            member or     Doe at the lake
            Jane Doe
   328     Toure family   Photo of Jane
            member or     Doe at the lake
            Jane Doe
   329     Toure family   Photo of Jane
            member or     Doe at the lake
            Jane Doe
   330      Jane Doe        Jane Doe’s
                           iTouch Chat;
                           06/18/2016-
                            08/14/2016
   331      Jane Doe        Jane Doe’s
                           iTouch Chat;
                           06/18/2016-
                            08/14/2016
   332      Jane Doe        Jane Doe’s
                           iTouch Chat;
                           04/07/2016
   333      Jane Doe        Jane Doe’s

__________________________________________________________________
DENISE CROS-TOURE’S EXHIBIT LIST                          P a g e | 34
 Case 4:18-cr-00230-O Document 71 Filed 12/28/18   Page 35 of 39 PageID 537

EXHIBIT SPONSORING       DESCRIPTION         OFFERED   IDENTIFIED     ADMITTED
NUMBER    WITNESS         OF EXHIBIT



                           iTouch Chat;
                           03/04/2016
   334      Jane Doe         Jane Doe’s
                           iTouch Chat;
                           12/05/2015-
                            06/18/2016
   335      Jane Doe         Jane Doe’s
                           iTouch Chat;
                            11/27/2015-
                           06/24/2016
   336      Jane Doe         Jane Doe’s
                           iTouch Chat;
                           11/06/2015-
                            12/19/2015
   337      Jane Doe         Jane Doe’s
                           iTouch Chat;
                           09/18/2015-
                            11/26/2015
   338      Jane Doe         Jane Doe’s
                           iTouch Chat;
                            07/25/2015
   339      Jane Doe         Jane Doe’s
                           iTouch Chat;
                            7/18/2015-
                            07/25/2015
   340      Jane Doe         Jane Doe’s
                           iTouch Chat;
                            07/18/2015
   341      Jane Doe        Video of the
                         Texas State Fair,
                          taken by Jane
                                Doe
   342      Jane Doe      Photo of Jane
                         Doe in costume
   343      Jane Doe     Photo of a foam
                          party, taken by
                              Jane Doe
   344      Jane Doe      Photo of Jane
                           Doe wearing
                           disco glasses
   345      Jane Doe      Photo of dress,

__________________________________________________________________
DENISE CROS-TOURE’S EXHIBIT LIST                          P a g e | 35
 Case 4:18-cr-00230-O Document 71 Filed 12/28/18   Page 36 of 39 PageID 538

EXHIBIT SPONSORING       DESCRIPTION        OFFERED    IDENTIFIED     ADMITTED
NUMBER    WITNESS         OF EXHIBIT



                          taken by Jane
                               Doe
   346      Jane Doe     Photo of t-shirt
                         design on Jane
                           Doe's iTouch
   347      Jane Doe      Photo of logo
                         designs on Jane
                           Doe's iTouch
   348      Jane Doe      Photo of Jane
                         Doe with youth
                              group
   349      Jane Doe         Photo of
                         Mohamed Toure
                             cooking
   350      Jane Doe      Video of Jane
                           Doe dancing
                            with youth
                              group
   351      Jane Doe     Photo of Timou
                          Toure cooking
   352      Jane Doe     Photo of Timou
                          Toure cooking
   353      Jane Doe     Photo of Timou
                          Toure cooking
   354      Jane Doe     Photo of Timou
                          Toure cooking
   355      Jane Doe     Photo of Timou
                          Toure cooking
   356      Jane Doe     Photo of Timou
                          Toure cooking
   357      Jane Doe     Photo of Timou
                          Toure cooking
   358      Jane Doe     Photo of Timou
                          Toure cooking
   359      Jane Doe     Photo of Timou
                          Toure cooking
   360      Jane Doe     Photo of Timou
                          Toure cooking
   361      Jane Doe     Photo of Timou
                          Toure cooking
   362      Jane Doe     Photo of Timou
__________________________________________________________________
DENISE CROS-TOURE’S EXHIBIT LIST                          P a g e | 36
 Case 4:18-cr-00230-O Document 71 Filed 12/28/18    Page 37 of 39 PageID 539

EXHIBIT SPONSORING        DESCRIPTION         OFFERED   IDENTIFIED     ADMITTED
NUMBER    WITNESS          OF EXHIBIT



                           Toure cooking
   363      Jane Doe      Photo of Timou
                           Toure cooking
   364      Jane Doe      Photo of Timou
                           Toure cooking
   365      Jane Doe      Photo of Timou
                           Toure cooking
   366      Jane Doe      Photo of Timou
                           Toure cooking
   367      Jane Doe      Photo of Timou
                              Toure with
                             cooked food
   368      Jane Doe        Video of Jane
                            Doe dancing
                              with youth
                                 group
   369      Jane Doe        Photo of Jane
                           Doe with youth
                                 group
   370     Toure family     Photo of Jane
            member or      Doe with other
            Jane Doe            female
   371     Toure family     Photo of Jane
            member or         Doe eating
            Jane Doe       dinner with the
                          Toure family at a
                              restaurant
   372     Toure family     Photo of Jane
            member or         Doe eating
            Jane Doe       dinner with the
                          Toure family at a
                              restaurant
   373     Toure family    Photo of Toure
            member or           family
            Jane Doe
   374     Toure family   Photo of Toure
            member or     family vacation
            Jane Doe
   375     Toure family    Photo of Jane
            member or     Doe on vacation
            Jane Doe      with the Toure
__________________________________________________________________
DENISE CROS-TOURE’S EXHIBIT LIST                          P a g e | 37
 Case 4:18-cr-00230-O Document 71 Filed 12/28/18   Page 38 of 39 PageID 540

EXHIBIT SPONSORING        DESCRIPTION        OFFERED   IDENTIFIED     ADMITTED
NUMBER    WITNESS          OF EXHIBIT



                              family
   376     Toure family    Photo of Jane
            member or     Doe on vacation
            Jane Doe      with the Toure
                              family
   377     Toure family    Photo of Jane
            member or     Doe on vacation
            Jane Doe      with the Toure
                              family
   378     Toure family    Photo of Jane
            member or     Doe with male
            Jane Doe
   379     Toure family    Photo of Jane
            member or     Doe eating at a
            Jane Doe         Japanese
                            steakhouse
   380     Toure family     Photo of the
            member or     Toure family at
            Jane Doe         Christmas
   381     Toure family     Photo of the
            member or     Toure family at
            Jane Doe         Christmas
   382     Toure family    Photo of Jane
            member or        Doe eating
            Jane Doe      dinner with the
                           Toure family
   383     Toure family    Photo of Jane
            member or      Doe at Toure
            Jane Doe           home
   384     Toure family    Photo of Jane
            member or     Doe at the zoo
            Jane Doe
   385.     Jane Doe       Selfie photo of
                              Jane Doe
   386.    Jane Doe,        Video from
            Fentriss         New Year
           Family, or         Party at
             Toure           Fentriss
             Family       Home in 2009



__________________________________________________________________
DENISE CROS-TOURE’S EXHIBIT LIST                          P a g e | 38
  Case 4:18-cr-00230-O Document 71 Filed 12/28/18           Page 39 of 39 PageID 541

 EXHIBIT SPONSORING            DESCRIPTION        OFFERED        IDENTIFIED         ADMITTED
 NUMBER    WITNESS              OF EXHIBIT



                                           Respectfully submitted,

                                          SCOTT H. PALMER, P.C.

                                          /s/ Scott H. Palmer
                                          SCOTT H. PALMER
                                          Texas Bar No. 00797196
                                          scott@scottpalmerlaw.com

                                          15455 Dallas Parkway, Suite 540
                                          Addison, Texas 75001
                                          Telephone: 214.987.4100
                                          Facsimile: 214.922.9900

                                          ATTORNEY FOR DEFENDANT
                                          DENISE CROS-TOURE

                                CERTIFICATE OF SERVICE

       I hereby certify that on December 28, 2018, a true and correct copy of the foregoing

was filed via the Court’s CM/ECF system, thereby providing service on the Attorneys of

record in this matter.

                                          /s/ Scott H. Palmer
                                          SCOTT H. PALMER




__________________________________________________________________
DENISE CROS-TOURE’S EXHIBIT LIST                          P a g e | 39
